Filed 5/18/15 P. v. Duran CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067023

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF32341)

DAVID BARBA DURAN, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County, Poli Flores,

Jr., Judge. Affirmed.

         Forest M. Wilkerson, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         In May 2014, David Duran was convicted of a lewd act on a child (Pen. Code,

§ 288, subd. (a)). Duran was placed on probation on various terms and conditions. In

August 2014 the probation department filed a motion to revoke probation alleging that

Duran violated the condition to not have contact with the victim or her family.
          In September 2014, Duran waived his right to trial and admitted violation of his

probation. Thereafter the court sentenced Duran to the upper term of eight years in

prison.

          Duran filed a timely notice of appeal.

          Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) indicating he has been unable to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Duran the opportunity to file his own brief on appeal

but he has not responded.

                                   STATEMENT OF FACTS

          The facts of the underlying offense are not relevant to this appeal. As to the

probation revocation, Duran waived his trial rights and admitted he had violated

probation. Duran admitted he had been kicked out of his required program. He also

admitted he had contacted the victim's mother although he had been instructed by

probation not to do so.

          At sentencing the trial court reviewed the original probation report and the

circumstances underlying the crime and Duran's criminal history. The court found the

sentencing factors in aggravation outweighed any mitigating factors and selected the

upper term for the offense.

                                         DISCUSSION

          As we have noted, appellate counsel has indicated he has been unable to identify

any reasonably arguable issues for reversal on appeal. Pursuant to Anders v. California

                                                   2
(1967) 386 U.S. 738 (Anders), counsel has identified a possible, but not reasonably

arguable issue to assist the court in its review of the record:

       Whether the trial court abused its discretion in imposing the upper term of

imprisonment?

       We have reviewed the entire record pursuant to Wende, supra, 25 Cal.3d 436 and

Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issue for

reversal on appeal. Competent counsel has represented Duran on this appeal.

                                       DISPOSITION

       The judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



                       HALLER, J.



                  McDONALD, J.




                                               3